Citation Nr: 1445615	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of burns or other injuries to the bottoms of the bilateral feet.

4.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to Agent Orange exposure.

5.  Entitlement to service connection for hypertension, claimed secondary to diabetes mellitus, type II.

6.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, JLW


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Louisville, Kentucky and Columbia, South Carolina respectively.  The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in November 2013 and the transcript is of record.

The Board notes the RO did not develop or adjudicate the issue seeking entitlement to a total disability rating based on individual unemployability (TDIU).  In accordance with Rice v. Shinseki, 22 Vet. App. 446 (2009), the Board finds the record reasonably raises a claim of TDIU.  Id. (holding a TDIU claim is part of an increased rating claim where the Veteran claims his disability causes unemployability).  Accordingly, the issue of entitlement to a TDIU is before the Board here.  Id. 

The issues of entitlement to service connection for diabetes, hypertension, and residuals of burns or other injuries to the bottoms of both feet, as well as entitlement to an increased rating for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most persuasive, competent, and credible evidence of record does not link the Veteran's current bilateral sensorineural hearing loss to his active duty.

2.  The most persuasive, competent, and credible evidence of record does not link the Veteran's tinnitus to his active duty.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  A letter dated in February 2011 satisfied the duty to notify provisions to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained. 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  VA outpatient treatment records, however, are in the claims folder and were considered in rendering this decision.  While the Veteran testified to receiving supplemental income from the Social Security Administration (SSA), the record does not reflect that the Veteran is in receipt of disability benefits from the SSA.  The Veteran has not identified any other documents that he feels would be relevant to his claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was provided a VA audiological examination in connection with his hearing loss and tinnitus claims in March 2011.  The Board finds the examination and opinions rendered are adequate for deciding the hearing loss and tinnitus claims herein.  Cf. 38 C F R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination and opinions addressed current hearing loss and tinnitus diagnoses, evaluated the likely etiology of the diagnoses rendered, and provided supporting explanation and rationale for all conclusions reached.  The examination was thorough and all necessary evidence and testing was considered by the examiner.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinsela v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

The Veteran's contentions are detailed in each subheading as appropriate below, but generally he contends he has hearing loss and tinnitus as a result of military acoustic trauma.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir 2009).

Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, no legal presumption is applicable because the earliest evidence of the Veteran's hearing loss is years after service.

Hearing Loss and Tinnitus

The Veteran claims his hearing loss and tinnitus are attributable to frequent noise exposure in the military without ear protection, to include ammunition, diesel engine, gun fire, explosions, and mortars.  He further indicates minimal noise exposure as a civilian. 

Under 38 C.F.R. § 3.385, for VA purposes, impaired hearing will be considered to be a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Veteran's DD-214 indicates his MOS as a Heavy Truck Driver and service in Vietnam during the Vietnam War Era.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma is conceded.  

His service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  His June 1966 pre-induction examination showed hearing acuity ranging from 0 decibels to 15 decibels bilaterally from 500 Hertz to 3000 Hertz, with a slightly higher finding at 4000 Hertz of 15 decibels and 25 decibels for the right ear and left ear respectively.  His September 1968 separation examination showed hearing acuity ranging from 0 decibels to 5 decibels bilaterally from 500 Hertz to 2000 Hertz. 3000 Hertz was not measured at that time, and at 4000 Hertz, hearing acuity was at 20 decibels and 35 decibels for the right ear and left ear respectively.  While hearing acuity over 25 decibels is indicative of some hearing loss, at no time during the Veteran's military service was the Veteran found to have impaired hearing as defined under 38 C.F.R. § 3.385.  See also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Generally, even if hearing loss is not shown in service or at separation from service, service connection can still be established if medical evidence shows that it is actually due to incidents during service.  If competent medical evidence of record demonstrates (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service though still not meeting the requirements for "disability' under 38 C F R § 3 385, and (b) post service audiometric testing that produced findings meeting the requirements of 38 C F R § 3 385, VA must then determine, if possible, whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  38 C.F.R. § 3.303(d); Hensley, 5 Vet. App. at 159.

After service, the record does not indicate any ongoing treatment for hearing loss or tinnitus.  The Veteran testified during his hearing before the Board in November 2013 that he had his hearing checked sometime in the 1970s after service where he was told he had some left ear hearing loss, but he did not remember where.  He further indicated he has never been prescribed hearing aids and receives no ongoing treatment for his hearing loss. 

The Veteran was afforded a VA examination in March 2011 where the examiner noted the Veteran's military occupation in transportation with exposure to ammo, diesel engine, gun fire, and mortars.  The examiner noted the Veteran worked in sales at an automobile dealership after service for several decades and also did recreational hunting with hearing protection after service.  At the time, the Veteran complained of progressively decreasing hearing for 40 to 45 years.  With regard to tinnitus, on the other hand, the Veteran indicated intermittent tinnitus starting 20 to 25 years ago.  During the Veteran's hearing, the Board notes the Veteran testified to onset of tinnitus in the 1970s, at least a few years after service.  In any case, audiometric testing at that time revealed bilateral sensorineural hearing loss disability for VA purposes.  The examiner opined, however, that the Veteran's hearing loss and tinnitus were "less likely than not" related to his military service.  The examiner explained that the Veteran's service records indicate hearing within normal limits for VA purposes on entrance and separation with no significantly worsened hearing throughout the Veteran's military service.  That is, the examiner did not find any shift in acuity thresholds from entrance into the military to separation from the military to be significant.  

The examiner further explained that the effects of hazardous noise exposure, to include hearing loss and tinnitus, are present at the time of injury.  According to medical literature and studies, a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is "extremely unlikely."

The Board finds the examiner's opinion persuasive.  It is based on a complete review of the claims folder, a thorough physical examination, and consideration of the Veteran's contentions.  Also compelling, no medical professional has ever linked the Veteran's hearing loss or tinnitus to his military service.

The Board finds the Veteran competent to describe his hearing loss and tinnitus symptomatology since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge ).  

The Board finds no reason to doubt the Veteran's credibility or description of in-service acoustic trauma or symptoms since service.  The Veteran concedes, however, that he did not notice hearing loss or tinnitus until years after service, sometime in the 1970s at the earliest.  The examiner considered the Veteran's contention of a forty year history of hearing loss, but still found it unlikely that hearing loss or tinnitus was due to military noise exposure in light of the delayed onset.

The examiner further noted the entrance and separation examinations show a shift in hearing acuity, but not one that was significant.  Rather, the examiner found it more compelling that the Veteran's hearing acuity was within normal limits on entrance and separation in the military according to 38 C.F.R. § 3.385.  Cf. Hensley, 5 Vet. App. at 159-60 (indicating the fact that the Veteran's service treatment records fail to show hearing loss within the regulatory definition is not sufficient to deny the claim).  The examiner's opinion was not based solely on the lack of in-service medical evidence of hearing loss.  The rationale also cited to medical literature finding a delayed onset of hearing loss or tinnitus following an earlier noise exposure "extremely unlikely."  By the Veteran's own admission, hearing loss and tinnitus did not begin until years after service.  

In short, the medical evidence does not show a diagnosis of hearing loss or tinnitus in service or for decades thereafter.  Although in-service acoustic trauma is conceded, no medical examiner has associated the Veteran's current hearing loss or tinnitus with his military service.  Indeed there are medical opinions to the contrary.  The Veteran reported symptoms of hearing loss and tinnitus beginning in the 1970s, several years after service.  The March 2011 VA examiner cited to medical literature finding delayed onset of noise-induced hearing loss extremely unlikely.  

Thus, even fully considering the Veteran's lay description of military noise exposure and symptoms thereafter, the evidence does not support his claims.  The Board acknowledges the Veteran believes his current hearing loss and tinnitus are related to his military acoustic trauma, but he is not competent to relate the etiology of his current hearing loss or tinnitus disability to service.  Such is a complex medical matter, and the Veteran has not been shown to have had the requisite knowledge and/or training to render such an opinion.

The Board finds the preponderance of the evidence is against the Veteran's hearing loss and tinnitus claims.  Service treatment records show audiometric testing at entrance and separation with hearing within normal limits.  Any in-service threshold shifts were opined to be insignificant.  Service treatment records are silent as to any complaints, treatment, or diagnosis of hearing loss or tinnitus and in fact the Veteran does not contend having hearing loss or tinnitus until years after service.  The March 2011 VA examiner opined that current hearing loss and tinnitus are less likely than not due to in-service noise exposure because delayed onset is highly unlikely.  While the Veteran's lay statements were considered, a lay person without medical training is not competent to relate the etiology of current hearing loss disability or tinnitus to service.  As the preponderance of the evidence is against the issues, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  





ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

With respect to the Veteran's claims seeking entitlement to service connection for diabetes, hypertension, and bilateral foot disabilities, as well as entitlement to an increased rating for PTSD, and entitlement to a TDIU, the Board concludes further development is necessary before these issues can be fully decided.

Diabetes and Hypertension

The Veteran contends his diabetes was first diagnosed 20 years ago and is due to in-service Agent Orange herbicide exposure during his time in Vietnam.  He contends his hypertension was also diagnosed after service, but is due to or aggravated by his diabetes mellitus, type II. 

The Veteran's military records confirm his presence in Vietnam during the Vietnam War era and, therefore, his exposure to Agent Orange herbicides is presumed.  See 38 C.F.R. § 3.307.  Diabetes mellitus, type II, moreover, is a disability presumptively linked to Agent Orange herbicide exposure.  Id. at § 3.309(e). 

The Veteran's claim has been denied thus far because the medical records in the claims folder do not confirm a current diagnosis of diabetes mellitus, type II.  His VA outpatient treatment records through April 2012 do confirm, however, treatment for "IFG" or "impaired fasting glucose."  During his hearing in November 2013 before the Board, the Veteran indicated he was diagnosed with diabetes mellitus type II by a private physician, Dr. Bridges, in the 1990s, and again by VA physicians.

In light of the circumstances of the Veteran's service, the RO must obtain the identified private treatment records and VA outpatient treatment records from April 2012 to the present.  The Veteran must also be afforded a VA examination to determine whether he currently has diabetes mellitus, and any complications of diabetes, to include the question of whether the Veteran's hypertension is caused or aggravated by diabetes.  

The issue of entitlement to service connection for hypertension is "inextricably intertwined" with the issue of entitlement to service connection for diabetes mellitus, type II. Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the hypertension issue must be adjudicated after full development and adjudication of the Veteran's claim seeking entitlement to service connection for diabetes mellitus, type II.  

Bilateral foot disabilities to include burns and other injuries to the bottoms of both feet

The Veteran contends that he has chronic bilateral feet problems as a result of an in-service injury.  He indicates in September or October 1967, while stationed in Vietnam, he found himself in a situation where he had to run away from snipers while bare footed.  He claims he sought treatment immediately afterwards for his feet, which were badly blistered and cut up.  He indicated a three day treatment regimen of foot soaks and creams.  After service, he indicates he was treated by local doctors, and inserts were prescribed for his shoes sometime in the 1990s.  In any case, the Veteran conceded he has never been specifically diagnosed with any foot condition, but rather deals with chronic cracking and chafing of his feet since the in-service injury. 

The Board finds the Veteran competent to describe in-service trauma and symptomatology since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation).  He has testified as to his current complaints and there is some indication of a link to service.  Thus, a VA examination is required to address the question of nexus.  See McLendon v. Nicholson, 20 Vet, App. 79 (2006).

PTSD and TDIU

The Veteran was last afforded a VA examination with regard to his PTSD in December 2011, nearly three years ago.  Since that time, the Veteran and his military friend testified before the Board in November 2013 that his condition has deteriorated.  The Veteran's friend and fellow serviceman, JLW, specifically indicated the Veteran has become more isolated and neglects his hygiene.  The Veteran indicated lapses in memory, angry outbursts, suicidal ideation, mood swings, and an inability to maintain any kind of relationship.  The Veteran also testified that he retired from his job of over twenty years due in part to his PTSD symptoms.  

In light of the lay statements of a worsening condition, and in light of the lapse in time since the last VA examination, the Board concludes a new VA examination is necessary to ascertain the current severity of the Veteran's PTSD, to include whether his condition renders him unemployable.

As noted in the introduction, the issue of TDIU has been reasonably raised by the record.  This issue has not yet been developed by the agency of original jurisdiction (AOJ).  Appropriate development must be completed. 

Further, the issue of TDIU is "inextricably intertwined" with the resolution of the other claims remanded here.  Harris, 1 Vet. App. 181.  Thus, the TDIU issue must be adjudicated after full development and adjudication of the Veteran's service connection and increased rating claims remanded herein.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issues on appeal, to include the evidence necessary to substantiate a claim seeking a total disability rating based on individual unemployability, which is determined to have been reasonably raised by the record.  Attempts should be made to obtain any records identified to include private treatment records from Dr. Bridgers and, regardless of the Veteran's response, the RO/AMC should also obtain VA outpatient treatment records from the VAMC in Columbia, South Carolina and all associated outpatient clinics from April 2012 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine whether the Veteran currently has diabetes mellitus, type II and, if so, whether the Veteran's hypertension is caused or aggravated by his diabetes.  The claims folder must be reviewed by the examiner and the examiner is directed to consider the Veteran's contentions of being diagnosed with diabetes in the 1990s by a private physician, and VA outpatient treatment records noting an impaired fasting glucose level.  

After a thorough examination and all diagnostic tests are completed, the examiner is asked to reconcile whether the Veteran currently has diabetes mellitus, type II.  

If the Veteran does have a diagnosis of diabetes mellitus, type II, the examiner is also asked to provide an opinion whether the Veteran's hypertension is at least as likely as not (50 percent probability or greater) caused or aggravated by his diabetes.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's bilateral foot disabilities.  The examiner should determine what, if any, disability of the bottom of the foot currently exists or has existed at any point during the pendency of the claim.  If a disability is diagnosed or was present at any point during the claim period, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any foot disability began in service, was caused by service, or is otherwise related to service.

When addressing this question, the examiner should consider the Veteran's statements as to the injuries he says were sustained in service.

A complete rationale must be provided for any opinion offered.

4.  After records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's posttraumatic stress disorder, to include all manifestations.  The claims folder must be reviewed by the examiner.  All necessary special studies or tests are to be accomplished.  The examiner must clarify the current severity of the Veteran's PTSD disability in accordance with VA rating criteria.

The examiner is also asked to address whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD caused or aggravated his hypertension.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

The examiner is asked to focus on the functional effects of the Veteran's service connected disability on his capacity for employment.

The examiner must provide a complete rationale for any opinion expressed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination(s), and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  Thereafter, readjudicate the Veteran's issues remaining on appeal.  If the claims remain denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


